82906: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31896: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82906


Short Caption:SORTER (RICHARD) VS. STATECourt:Supreme Court


Related Case(s):69022, 69022-COA, 76559, 76559-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR141488Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:StiglichCase Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRichard Lee SorterEdward T. Reed


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/14/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-13986




05/18/2021OtherJustice Lidia Stiglich disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC)


05/28/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/15/21. To Court Reporter: Litigation Services. (SC)21-15339




06/04/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-16102




07/13/2021TranscriptFiled Notice from Court Reporter. Amy Jo Trevino stating that the requested transcripts were delivered.  Dates of transcripts: 1/15/21. (SC)21-20174




09/13/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-26422




09/14/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief. Due date October 13, 2021. (SC)21-26528




10/13/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-29467




10/21/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until November 12, 2021, to file and serve the opening brief and appendix.  (SC)21-30313




11/01/2021MotionFiled Appellant's Motion to Dismiss Appeal. (SC)21-31285




11/05/2021Order/DispositionalFiled Order/Voluntary Dismissal.  "ORDERS this appeal DISMISSED."  NNP21-EC/KP/DH  Case Closed/No Remittitur Issued.  (SC)21-31896





Combined Case View